              Case 2:20-mj-00800-BAT Document 7 Filed 05/28/21 Page 1 of 2




 1                                                        Magistrate Judge Brian A. Tsuchida
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                         NO. MJ20-800BAT
11
                              Plaintiff,
12
                         v.                             UNITED STATES’ MOTION TO
13                                                      DISMISS CRIMINAL COMPLAINT
                                                        WITHOUT PREJUDICE
14
      RODERICK MUCHIKEKWANAPE,
15
                              Defendant.
16
17
18         The United States of America, by and through Tessa M. Gorman, Acting United
19 States Attorney for the Western District of Washington, and Gregory A. Gruber,
20 Assistant United States Attorney for said District, moves to dismiss without prejudice the
21 complaint for extradition filed against Roderick Muchikekwanape, pursuant to Federal
22 Rule of Criminal Procedure 48(a).
23         On December 14, 2020, a criminal complaint for extradition was executed by
24 Magistrate Judge Brian A. Tsuchida, and an arrest warrant was issued. Mr.
25 Muchikekwanape’s whereabouts were unknown until March 26, 2021, when he was
26 arrested in the Southern District of California. The United States Attorney’s Office for
27 the Southern District of California has filed a separate complaint In re Extradition of
28 Muchikekwanape, 21-MJ-1181BGS. Thus, the United States seeks leave of this Court to
     Motion to Dismiss / MJ20-800BAT - 1                                UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
              Case 2:20-mj-00800-BAT Document 7 Filed 05/28/21 Page 2 of 2




 1 dismiss the pending criminal complaint without prejudice and quash the arrest warrant
 2 issued by this Court on December 14, 2020.
 3         Dated this 28th day of May, 2021.
 4
                                                   Respectfully submitted,
 5
 6                                                 TESSA M. GORMAN
                                                   Acting United States Attorney
 7
 8                                                 s/ Gregory A. Gruber
                                                   GREGORY A. GRUBER
 9
                                                   Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Motion to Dismiss / MJ20-800BAT - 2                             UNITED STATES ATTORNEY
                                                                     1201 PACIFIC AVENUE, SUITE 700
                                                                      TACOMA, WASHINGTON 98402
                                                                             (253) 428-3800
